UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1581


THE LEISER LAW FIRM, PLLC,

                Plaintiff - Appellant,

          v.

THE SUPREME COURT OF VIRGINIA; THE CIRCUIT COURT OF FAIRFAX
COUNTY, VIRGINIA; HONORABLE BRETT A. KASSABIAN, Judge,
Circuit Court of Fairfax County, Virginia; CHIEF JUSTICE
DONALD W. LEMONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00407-LO-TCB)


Submitted:   December 30, 2015             Decided:   February 5, 2016


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Ben-Zion Leiser, LEISER LAW FIRM, PLLC, Tysons Corner,
Virginia, for Appellant.   Mark R. Herring, Attorney General of
Virginia, Rhodes B. Ritenour, Deputy Attorney General, Ronald N.
Regnery, Senior Assistant Attorney General/Chief, Nicholas F.
Simopoulos, Assistant Attorney General/Unit Manager, Erin R.
McNeill, Assistant Attorney General, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       The Leiser Law Firm, PLLC, appeals the district court’s

order granting the motion to dismiss its civil complaint.                     We

have     reviewed   the   record      and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Leiser Law Firm, PLLC v. Supreme Ct. of Va., No.

1:14-cv-00407-LO-TCB (E.D. Va. Apr. 28, 2015).                We dispense with

oral   argument     because    the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        3